           Case: 5:20-cv-01408-JRA Doc #: 8 Filed: 10/09/20 1 of 3. PageID #: 64



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

NATASHA MUHAMMAD,                                        CASE NO.: 5:20-cv-01408

           Plaintiff,                                    JUDGE: HON. JOHN R. ADAMS

     vs.
                                                         REPORT OF PARTIES’
COUNTY OF SUMMIT, et al.,                                PLANNING MEETING UNDER
                                                         FED. R. CIV. P. 26(f) AND L.R.
           Defendants.                                   16.3(b)



1.         Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.3(b), a meeting was held on September

30, 2020, and was attended by:

 Rebecca J. Sremack                Counsel for Plaintiff(s):       Natasha Muhammad

 Billi Copeland King               Counsel for Plaintiff(s):       Natasha Muhammad

 John D. Pinzone                   Counsel for Defendant(s):       County of Summit, Sheriff Steve
                                                                   Barry, Deputy Christopher R.
                                                                   Boyd, and John/Jane Doe Nos. 1-5



2.         The parties:

           ☐      have not been required to make initial disclosures.

                 have exchanged the pre-discovery disclosures required by Fed. R. Civ. P 26(a)(1)

           and the Court’s prior order;

3.         The parties recommend the following track:

           ☐      Expedited                  Standard         ☐        Complex

           ☐      Administrative          ☐   Mass Tort
       Case: 5:20-cv-01408-JRA Doc #: 8 Filed: 10/09/20 2 of 3. PageID #: 65




4.     This case is suitable for one or more of the following Alternative Dispute Resolution

(“ADR”) mechanisms:

       ☐      Early Neutral Evaluation
       ☐      Mediation
       ☐      Arbitration.
       ☐      Summary Jury Trial
       ☐      Summary Bench
             Case not suitable for ADR at this time.

5.     The parties ☐ do/  do not consent to the jurisdiction of a United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c).

6.     Recommended Discovery Plan:

       (a)    Describe the subjects on which discovery is to be sought and the nature and extent
              of discovery.

              Interrogatories, Requests for Production of Documents and depositions
              (approximately 3) concerning liability and defenses as well as damages. The parties
              will stipulate that discovery completed in the previous filing of this matter, 5:18-
              CV-2010, will carry over to the refiling, but that this does not limit any parties’
              right to object to prior discovery or conduct discovery under the present case
              number.

       (b)    Discovery cut-off date:       2/15/2021

7.     Recommended dispositive motion date:          3/15/2021

8.     Recommended cut-off for amending the pleadings and/or adding additional parties:

10/12/2020

9.     Recommended date for a Status Hearing:        1/15/2021

10.    Other matters for the attention of the Court: N/A.



 /s/ Rebecca J. Sremack                            /s/John D. Pinzone
 REBECCA J. SREMACK (0092313)                      JAMES A. CLIMER (0001532)
 Sremack Law Firm, LLC                             JOHN D. PINZONE (0075279)
                                               2
       Case: 5:20-cv-01408-JRA Doc #: 8 Filed: 10/09/20 3 of 3. PageID #: 66




 2745 South Arlington Road                           Mazanec, Raskin & Ryder Co., L.P.A.
 Akron, Ohio 44312                                   100 Franklin’s Row
 (330) 644-0061                                      34305 Solon Road
 (330) 644-0061 – Fax                                Cleveland, Ohio 44139
 Email: info@sremacklaw.com                          (440) 248-7906
                                                     (440) 248-8861 - Fax
                                                     Email: jclimer@mrrlaw.com
 Counsel for Plaintiff
                                                     Counsel for Defendants County of Summit,
                                                     Sheriff Steve Barry, Deputy Christopher R.
                                                     Boyd, and John/ Jane Doe Nos. 1-5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, a copy of the foregoing Report of Parties Planning

Meeting Under Fed. R. Civ. P. 26(f) and Local Rule 16.3(b) was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                              /s/ Rebecca J. Sremack
                                              REBECCA J. SREMACK (0092313)
                                              Counsel for Plaintiff




                                                 3
